DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Status of Claims
Claims 1-6 are pending per Applicant’s amendments submitted on 11/10/2021.  In the amendments, claims 1-4 were amended and claim 6 was newly added.  No claims were canceled.
Claims 1-6 are allowed wherein, as amended below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Shaun P. Lee (Reg. No. 67,995) on 12/16/2021.

The application has been amended as follows: 
1. (Currently Amended)	A method for managing time-based demand-pull production of work orders, the method comprising:
identifying, by a processor at a server, a plurality of connections between the server and a plurality of electronic devices, each of the electronic devices respectively corresponding to one of a plurality of work centers, each of the work centers having a corresponding work order queue; and
controlling production, by the processor, by authorizing new work orders at the work centers and removing authorization from completed work orders by:
	storing, by the processor, status information from the electronic devices and company databases regarding the state of the work centers, including a subject work center and upstream adjacent work centers, the upstream adjacent work centers being immediately upstream of the subject work center in accordance with one or more workflows associated with one or more work orders in the corresponding work order queues of the work centers, the status information comprising status of work orders for the subject and upstream adjacent work centers, capacities of the subject and upstream adjacent work centers, throughput rates of the subject and upstream adjacent work centers, lead times of the subject and upstream adjacent work centers, work in process of the subject and upstream adjacent work centers, and transit times between the subject and upstream adjacent work centers; 
	querying, by the processor, data from a database to identify, from among the work orders, a next work order to be authorized for production at one of the upstream adjacent work centers based on a priority-setting rule, the next work order being currently unauthorized;

	determining, by the processor, an arrival time comprising an amount of time until the next work order will arrive at the subject work center, if immediately authorized, in accordance with one or more of:
		(i) an amount of time for the work in process of the upstream adjacent work center in which the next work order is located to drop below a target work in process level by the amount of work represented by the next work order;
		(ii) an amount of time to clear any previously authorized work orders in the corresponding work queue of the upstream adjacent work center in which the next work order is located;
		(iii) an amount of time needed to process the next work order through the upstream adjacent work center in which the next work order is located; and
		(iv) an amount of time to transit the next work order from the upstream adjacent work center in which the next work order is located to the subject work center;
	determining, by the processor, for each work center, in accordance with time-based demand pull authorization, whether the arrival time of the next work order is greater than or equal to the need time of the subject work center;
	transmitting, by the processor, an authorization signal to authorize production of the next work order at the upstream adjacent work center if the arrival time is greater than or equal to the need time of the subject work center;
	modifying, by the processor, the corresponding work order queue of the upstream adjacent work center in which the next work order is located in response to the authorization signal; 
removing the authorization of the next work order when the next work order is completed in the upstream adjacent work center; and




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is to Chua et al (US Publication 2005/0154625 A1).  Chua teaches a shop model indication comprising a job shop model and a flow shop model, and an operation methodology indication comprising forward scheduling, backward scheduling and bottleneck scheduling methodologies, are received. The operations of the work orders are scheduled based on the shop model indication and operation methodology indication.  The invention ensures efficient scheduling of the work orders, to produce the desired quality and quantity of the goods at low cost, in appropriate time, by effective utilization of the resources.  The prior art does not anticipate nor would it render the claimed invention obvious; therefore the claims are allowed here in.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Equation1 announces issuance of patent for production dispatching solution: Vortex™ time-based, demand-pull, real-time production dispatching. (2019, Sep 24). PR Newswire – teaches Vortex™ can reduce cycle-times, costs and inventories by applying this breakthrough technology.  By pulling work through the production process, instead of pushing it as is the current state-of-art.
McCally (US Pat. 11,200,540 B2) teaches if the order is an order ready to be placed, the spooling sub-queue queues the order data for processing at the field approval sub-queue where the release authorization is recorded and the order data is queued at block 154 for further processing. At block 154, the routing sub-queue sends a purchase order request over the ERP interface, determines a fabrication facility or facilities based on capacity and demand, and schedules the order for fabrication based on the order data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623